Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Claims 1, 7, 9-11, 15, 25-31, 36, and 42-46 are pending.
	Claim 24 is canceled.
Claim 1 is currently amended.
Claims 1, 7, 9-11, 15, 25-31, 36, and 42-46 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103(a)
The rejection of claims 1, 7, 9-11, 15, 25-31, 36, and 42-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinkmann et aL (US PG PUB 2010/0081796, publication date: 04/01/2010) in view of Hoogenboom et al. (US PGPUB 2006/0160184, publication date: 07/20/2006) is maintained. Claim 24 is canceled.

Response to Arguments
With respect to the rejection of the claims under 35 U.S.C. 103, in Applicant Arguments, dated 12/02/2021, Applicant asserts that nothing in the cited references would suggest the instantly claimed bispecific molecule configuration, at least because one of ordinary skill in the art would not have been adequately motivated to place a cross-over mutation in only one antigen-binding domain, specifically the C-terminal antigen-binding domain. Applicant points out that introducing the modifications taught by Hoogenboom et al. into the three antigen-binding domain construct of Brinkmann et al. results in 124 possible constructs, and given that the amended claim 1 requires one of three of the modifications in only the C-terminal antigen-binding domain, only three out of a possible 124 constructs would meet the limitations of claim 1. There are no teachings in Hoogenboom et al. that would provide motivation for one of ordinary skill in the art to insert the modifications of Hoogenboom et al. into only one of the antigen-binding domains of the three antigen-binding domain construct of Brinkmann et al., much less only the C-terminal antigen-binding domain. 
These arguments have been fully considered but are not deemed persuasive. As indicated in previous Office Actions, Hoogenboom et al. teach that antibodies can be engineered by crossing-over domains or swapping elements within the Fab region of the antibody, see [0101]. Three of the four Fab region modifications taught by Hoogenboom et al. are recited in part (c) of claim 1. Hoogenboom et al. further teach that “[a]ntibodies in which the variable regions are swapped may be functionally non-equivalent and yield a more diverse, unnatural or different spectrum of antigen binding or biological activity... Besides the effects of the exchange of the heavy and light chain genes on affinity and/or specificity, the swapping may alter the antibody flexibility and impact the biological behavior.” See [0101]. Based upon the teachings of 
Lastly Applicant asserts that none of the cited references would provide one skilled in the art with the motivation to switch from the single-chain Fab of Brinkmann et al. to the standard Fab required by the claims. Applicant’s argument has been fully considered but is not deemed 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642